DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “and up to the limited temperature set by user safety regulations”. It is unclear to the meets and bounds of the regulations AND regulations are always changing.  What regulations? When were the regulations published? 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Zucker (WO 0152689 A1).
For claim 1; Zucker teaches a comb device for treating lice infestation, comprising: 
heat conducive teeth (fig. 3 (18) & (20) and page 18; lines 20-24) in which their extremity form a fine-tooth comb (fig. 3, page 9; lines 19-21, and page 17; lines 12-15);
a heating source adapted for heating said teeth (pages 13-14; lines 22-2) and
a vibration motor (fig. 3 (16)) adapted for vibrating said teeth in a multi-axis manner (page 11; lines 23-27, page 12; lines 3-25, and page 16; lines 22-29), 
wherein said heating source and said vibration motor are configured to work together (page 13; 11-13).
The examiner asserts that the claim limitation “in order to cause physical damage to the eggshell of the lice's nits” is intended use and therefore holds little merit.
For claim 2; Zucker teaches all limitations as stated above.
Zucher further discloses a comb device wherein the heating source is adapted to heat the extremity of the teeth to a temperature higher than 39 Celsius degrees and up to the limited temperature set by user safety regulations (page 13-14; lines 29-2).
For claim 3; Zucker teaches all limitations as stated above.
Zucker further discloses a comb device comprising a controller enable to control the heating level produced by the heating source and thereby to control the temperature of the teeth (page 14; lines 3-5).
For claim 4; Zucker teaches all limitations as stated above.
Zucker further discloses a comb device in which a controller is adapted to control the vibration intensity produced by the vibration motor (page 14; lines 3-5).
For claim 5; Zucker teaches all limitations as stated above.
Zucker further discloses a comb device in which the heating source and the vibration motor are configured to work together simultaneously (page 13; 11-13).
For claim 6; Zucker teaches a method for treating lice infestation, comprising: 
providing heat conducive teeth (fig. 3 (18) & (20) and page 18; lines 20-24) in which their extremity form a fine-tooth comb (fig. 3, page 9; lines 19-21, and page 17; lines 12-15); 
heating said teeth by using a heating source (page 13; lines 25-28); and 
vibrating said heated teeth in a multi-axis manner (page 11; lines 23-27, page 12; lines 3-25, and page 16; lines 22-29) by a vibration motor (fig. 3 (16)) 
wherein said vibration motor and said heating source are configured to work together simultaneously (page 13; 11-13).
The examiner asserts that the claim limitation “for causing physical damage to the eggshell of the lice's nits” is intended use and therefore holds little merit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Skinner (US 20160051027 A1) which discloses a similar device used to eliminate lice and knits. Hwang (US 6722374 B2) which discloses a similar device utilizing ultrasonic vibration. Zucker 2 (US 5918607 A) which discloses a similar device without the introduction of heat..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE PAIGE MACCRATE/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642